     Case 2:19-cv-07441-CAS-JC Document 33 Filed 11/10/20 Page 1 of 1 Page ID #:1166



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
       GLENN P.,1                                     Case No. 2:19-cv-07441-CAS-JC
11
12                               Plaintiff,           (PROPOSED)
                         v.
13
                                                      JUDGMENT
14     ANDREW SAUL, Commissioner
15     of Social Security,
16                              Defendant.
17
18           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19 Social Security is reversed and this matter is remanded for further administrative
20 action consistent with the October 9, 2020 Report and Recommendation of United
21 States Magistrate Judge.
22 DATED: November 10, 2020
23                                            _______________________________________
24
                                              HONORABLE CHRISTINA A. SNYDER
25                                            UNITED STATES DISTRICT JUDGE
26
27           1
              Plaintiff’s name is partially redacted to protect his privacy in compliance with Federal
28    Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
      Administration and Case Management of the Judicial Conference of the United States.
